DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is made of the response filed on February 9, 2022.  In that response, claims 1, 10, and 16 were amended.  Claims 1-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branham (US 2010/0018641) in view of Simon (US 2007/0110792).
Regarding claims 1, 2, 5-11, and 13-20, Branham teaches electrospun nanofibers forming a nonwoven web configured to deliver skin wellness agents (title; abstract).  The nanofibers have an average diameter of less than about 5 microns, e.g., 5 microns (abstract; paras.0003, 0038).  The nanofibers comprise water soluble polymers, and up to about 50% by weight of a skin wellness agent incorporated within the structure of the nanofibers (paras. 0028, 0033-37; see paras. 0020-27).  Branham further teaches that surfactants may be incorporated into the nanofibers (para. 0037).  Figure 1 shows a plurality of inter-entangled filaments 15.  “Although the electrospun nanofibers 15 are shown as discontinuous fibers, the nanofibers 15 can have any length desired, and may be continuously electrospun.” (Para. 0043).  The discontinuous fibers and continuously electrospun nanofibers are collected (para. 0040; Fig. 2), where they would comprise “a plurality of inter-entangled filaments associated with one another such that a web material is formed” as in the instant claims.  Branham teaches that “controlling the degree of solubility or swellability of the hydrophilic polymer can lead to control of the rate of release of the skin wellness agent” (para. 0021). Various monomers may be included to increase water solubility (para.0027), i.e., “dissolution aid”.  
Regarding the basis weight, a “non-woven web can be used as a facing” (para.0055), whose basis weight “may generally vary, such as from about 5 grams per square meter (“gsm”) to 120 gsm,…” (para.0056; see para.0053).  Suitable nonwoven web materials include water soluble polymers such as polyvinyl acetate (para.0048).  Up to 120 gsm includes the range in claims 1, 10, and 16.  The present claims recite a “web material comprising a plurality of inter-entangled filaments…the web material that exhibits a basis weight of at least 79 g/m2 to ..is formed”. Branham thus discloses multilayer nonwoven web comprising electrospun nanofibers thereon, which comprises a total basis weight (the nonwoven web facing plus electrospun fibers) that is within the range recited.
Branham does not specifically teach incorporating a hair care active agent into its nanofiber as in claims 1, 3, 4, and 12, or specifically disclose web material having an average dissolution time of less than 950 s/g according to the Dissolution Test Method in claims 1, 10, and 16.  
Simon is drawn to a hair care medium comprising rapidly water-soluble (para. 0036: less than 30 seconds), non-woven fabric of fibers comprising cosmetic or dermatological actives within the fiber, at up to 1000% by weight relative to weight of the medium (title; abstract; paras. 0036, 0044, 0053, 0061-62, 0064, 0077-86, 0092, 0129-34, 0142-43; claims 1-8, 29, 30, 35; Fig. 4 and accompanying text). Active agents specifically taught include antidandruff agents, shampoos, and hair conditioners. In Figure 4 the active agent is “dispersed, e.g., in uniform manner within the medium, in particular within a single fibrous layer of the medium” (para. 0142).  To prevent premature dissolution of the fibers, water is removed (para. 0145). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Branham and Simon and incorporate hair care agents into Branham’s nanofibers or design a web material that has the recited average dissolution time in the instant claims.  The skilled person would have been suggested to do so because (i) both Branham and Simon are drawn to active agent-releasing, non-woven, water-soluble fibers, (ii) Branham teaches incorporating a combination of vitamins, moisturizers, barrier enhancers, etc. (paras. 0029, 0031-32) which one of ordinary skill in the art would recognize are also used to condition hair, and (iii) Simon teaches that shampoos and hair conditioners are suitable for incorporation into rapidly dissolving non-woven fabric of fibers.  Furthermore the skilled person would have been motivated to design the web material which dissolve in water to release the hair care agents within a convenient timeframe for the user of the article, within seconds or several minutes of use.  Absent some evidence of criticality of the 950 s/g, this maximum limit is not seen as rendering the claims patentable.
Branham does not refer to the Dissolution Test Method and Diameter Test Method (claims 1, 10, 16) or the Water Content Test Method (claim 6), however it appears that the particular method of measuring the dissolution time, e.g., using Cincinnati city water, or measuring the diameter or water content should not affect the measurement to a significant degree.
Branham’s nanofibers have an average diameter between about 50 nm to about 5000 nm or 5 microns, which range overlaps that in claims 1, 10, and 16 (para. 0038).  Branham also teaches basis weight of nonwoven web facing of about 5 to 120 g/m2, which range includes that in claims 1, 10, and 16. For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding the MD Peak Elongation (claim 10) and GM Modulus (claim 16) limitations, Branham does not expressly disclose these parameters.  However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. MPEP §2112.01(1). Here the structural difference between Branham and the instant claims is limited to the active agent in the fiber, where Branham teaches skin actives, which overlaps hair care active agents, and the instant claims do not limit the active by its physical properties. Thus there is no basis to infer that the elongation and GM modulus depends on the actives’ identity, and Branham’s nanofiber webs are presumed to meet the elongation and GM Modulus limitations.
Furthermore, the following is noted:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive... For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

MPEP §2103(I)(C) (emphases added). Here the above physical parameters suggest but do not require the particular structure, e.g., the filament-forming material, to obtain the properties recited in the wherein clauses. Thus they do not limit the scope of the claim and are not afforded patentable weight.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. Applicant argues that Branham teaches “its electrospun nanofibers are present on a surface of its nonwoven web at a low add-on level, for example up to 2 g/m2” (Remarks, 6, February 9, 2022, citing Branham para.0045.)
In response as noted above Branham further teaches another range of basis weight for nonwoven web facings onto which nanofibers are electrospun, i.e., about 5 to 120 g/m2 (para.0056). Suitable nonwoven web materials include water soluble polymers such as polyvinyl acetate (para.0048).  About 5 up to 120 gsm includes the range in claims 1, 10, and 16.  The present claims recite a “web material comprising a plurality of inter-entangled filaments…the web material that exhibits a basis weight of at least 79 g/m2 to ..is formed”.  Branham thus discloses multilayer nonwoven web comprising electrospun nanofibers thereon, which comprises a total basis weight (the nonwoven web facing plus electrospun fibers) that is within the range recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9175250 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants.  The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9480628 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants, recited in both claim sets.  The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8785361.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants in the ‘361 patent’s dependent claims, and recites the average dissolution time which is in a dependent claim in the ‘361 patent. Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9421153 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants in the ‘153 patent’s dependent claims, and recites the average dissolution time which is in a dependent claim in the ‘153 patent. The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615